This matter is before us on the application for rehearing which counsel states will be confined solely to assignment of error No. 1, which is to the effect that there was error in overruling defendant's motion for a new trial based on the ground that one of the jurors was guilty of misconduct on the voir dire
examination.
The application sets out in detail that portion of the court's opinion relating to the juror in question. This court held that there was no prejudice in overruling the motion for a new trial on account of the so-called disqualified juror. We have read this matter over carefully again, together with counsel's argument, and we adhere to the view that there was no prejudice in this matter. Counsel cites Section 11419-52, General Code, which provides that a juror "may be challenged" for "other cause that may render him at the time an unsuitable juror. The validity of such challenge shall be determined by the court, and be sustained if the court has any doubt as to the juror's being entirely unbiased."
The matter of the qualification of the juror was within the proper jurisdiction of the trial court. There is *Page 76 
nothing that indicates that the juror was guilty of misconduct except that it might be urged that he was guilty by reason of his failure to disclose to counsel the several accidents from which he had suffered, none of which related to automobiles. Counsel in his original brief states that during the trial the injury to the juror's arm was discovered and that this was called to the attention of the court. An inquiry of the juror by the court disclosed that the injury had been sustained in an accident. The defendant then claimed that the juror withheld important information on the voir dire and asked that a mistrial be declared, which was denied. The claim is made that the information acquired after the trial tended to aggravate the misconduct of the juror, and that the court should have granted the defendant's request either during the trial or on the motion for a new trial. It is stated that the failure to do so constituted prejudicial error.
In the examination of the jurors on voir dire, no question was specifically addressed to the juror in question. The following interrogatory was propounded to the jurors en banc: "Do any of you know of any reason why you could not act as a juror in this case? Nothing in the case stated so far either by Mr. Stanley or by myself that would disqualify you as a juror in your judgment?" A juror then responded, "I haven't had any accident," to which counsel for defendant stated, "Mr. Stanley asked if any of you had been injured, and I want to ask if any of the members of your family have been in any kind of accident. Now you have told me that you never was injured. Do any other members of the jury find themselves in the same position, that is, any member of your immediate family?"
As stated in our original decision we do not see that anything thus far disclosed was a "cause that may render him at the time an unsuitable juror." *Page 77 
Counsel quotes the opinion of this court as follows: "In addition to this the bill of exceptions does not disclose the facts upon which this assignment is based." Counsel has called our attention to a matter that escaped our notice, i.e., that the same appears in the bill of exceptions. Mr. Murdy, the juror, was then examined and counsel commented that "Your right arm is off above the wrist," and the juror was asked, "How did you lose that arm?" The juror answered, "I lost that in a coal mine. I got my arm taken off in a coal mine in 1916." He was asked whether he made a claim to the Industrial Commission, and was allowed compensation, to which he replied in the affirmative. He was further asked, "Now in 1932, you were also injured in an accident?" to which he replied, "Yes." That accident was also a mine accident. And he was again inquired of, "Were you subsequently injured while you were working as a bill-passer?" to which he replied, "Yes; that was about, I judge, along about eight or nine years." He was asked if he made a claim on account of that injury, and he responded that he was still drawing compensation. After that matter was presented to the court the motion for new trial was overruled.
We do not think the accidents from which the juror suffered and upon which he made claims for compensation many years before the trial of the case at bar, render him at the time an unsuitable juror, and the trial court so held by overruling the motion for a new trial. While this court may have been technically in error in stating that nothing appeared in the bill of exceptions in reference to the alleged injuries of the juror, we now give consideration to the matter we have just quoted from the bill of exceptions.
Section 11419-52, General Code, clearly grants to the trial court the right to pass upon a challenge based upon the grounds stated in the statute. The statute states that "the validity of such challenge shall be *Page 78 
determined by the court, and be sustained if the court has any doubt as to the juror's being entirely unbiased." There was no challenge made before the jury was sworn, but the matter was afterwards called to the attention of the court. Counsel states in the bill of exceptions that he intended making some investigation of the matter, and "if I find that this juror did make a claim against any one arising out of that injury, of course I would make it a basis for a motion for a new trial," to which the court responded, "I did make inquiry of the juror after it had been called to my attention as you have related, and he made the statement to me that you have read into the record. * * * I am not clear that the juror withheld any information and I am not sure from what I have read that there was any inquiry put to this juror that would require him or did require him to give the information there with reference to his arm. I will overrule it. That can be more carefully looked into at a later date." The later date was at the time the motion for new trial was argued, and counsel asserted the action of the juror was prejudicial, which objection the court overruled. The statute leaving the validity of the challenge to be determined by the trial court with the admonition that it be sustained if the court has any doubt as to the juror's being entirely unbiased, and the court having overruled the claim asserted by counsel that the juror was prejudiced, we are not disposed on that account to disturb the verdict as rendered.
The application for rehearing is denied.
Application denied.
GEIGER, P.J., HORNBECK and BARNES, JJ., concur. *Page 79